Citation Nr: 1409486	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-27 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for an acquired psychiatric disability. 

4.  Entitlement to a compensable initial disability rating for tinea cruris.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to June 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for a psychiatric disability and entitlement to a compensable initial disability rating for tinea cruris are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise from trucks and artillery during service, to include during service in the Republic of Vietnam.  

2.  The Veteran's bilateral tinnitus had its onset during service and has been continuous since separation from service.  

3.  The Veteran's bilateral hearing loss had its onset during service and is causally or etiologically related to the Veteran's service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral tinnitus and hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding those issues.

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Tinnitus

Although tinnitus is not addressed in the service treatment records, the Veteran asserts that he has bilateral tinnitus that began during service and has continued since separation from service.  The Veteran served in the Republic of Vietnam and experienced noise from trucks and artillery.

The Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the injuries are consistent with the circumstances, conditions and hardships of his Vietnam service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service auditory exposure.  In addition, the medical evidence shows that he has been diagnosed with tinnitus and he reports the onset of the conditions during service in Vietnam.  

Further, the Board finds that he is both competent to report having tinnitus since serving in Vietnam and that his account of having this condition since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the Veteran's competent statements that his tinnitus became manifest during his service.  

In light of his in-service, noise exposure, the credible history of tinnitus in and since service, and the diagnoses of tinnitus, the Board finds that service connection for this disability is warranted because it had its onset in service.  

Service Connection - Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss that began during service and has continued since separation from service.  Again, the Veteran served in the Republic of Vietnam and experienced noise from trucks and artillery.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the injuries are consistent with the circumstances, conditions and hardships of his Vietnam service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service auditory exposure.  In addition, the medical evidence shows that he has been diagnosed with bilateral hearing loss for VA purposes and he reports the onset of the condition during service in Vietnam.  

The Veteran's December 1965 pre-induction hearing test showed puretone thresholds in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
15
15
15
10

The service treatment records show hearing loss at the time of entry into service, March 1966, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
--
--
--
40
LEFT
--
--
--
--
45

Therefore, the Veteran had hearing loss for VA purposes at that time.  


At separation from service, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
--
10
LEFT
20
15
15
--
10


The Board notes that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board acknowledges that the VA examiner in September 2009 determined the etiology of the Veteran's hearing loss and tinnitus was most likely a combination of civilian occupational noise exposure, recreational noise exposure, and the Veteran's long history of hypertension and diabetes.  The Veteran is currently service-connected for diabetes mellitus.  

Further, the Board finds that he is both competent to report having bilateral hearing loss since serving in Vietnam and that his account of having this condition since that time is credible.  The record also contains supporting statements from his wife, who knew the Veteran prior to service and subsequent to service.  

Given the September 2009 VA opinion, the Veteran's competent statements, as well as the supporting statements of his wife, the hearing loss findings in March 1966, and the current diagnosis of bilateral hearing loss, the Board finds that, granting the Veteran reasonable doubt, service connection for this disability is warranted because it had its onset in service or is causally or etiologically related to a service-connected disability.  

  
ORDER

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

Regarding the Veteran's psychiatric claim, the Veteran and his representative have asserted that his psychiatric symptoms have worsened since the prior VA examination.  As the Veteran was diagnosed with subclinical PTSD symptoms, a worsening may indicate that the Veteran now meets the criteria for PTSD.  Therefore, a new VA examination is necessary to determine if the Veteran has a current psychiatric disability that is causally related to service.  

In the July 2011 hearing before the Board, the Veteran asserted that his tinea cruris has worsened since the prior VA examination.  The Veteran and his wife specifically testified that his skin disability manifested from his groin, down his leg, and on the top of his feet.  As the Veteran asserted a worsening of his disability and since it has been several years since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, physically or electronically, any outstanding VA treatment records for his asserted disabilities, to include any outstanding treatment records from Dyersburg and Memphis VA clinics.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge of any worsening in symptoms associated with his skin disability or knowledge of the onset and progression of his bilateral hearing loss or psychiatric disabilities. The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file and provide a diagnosis for any psychiatric disability found to be present.  A diagnosis of PTSD must be ruled in or excluded.  

Thereafter, the examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service, to specifically include the Veteran's service in the Republic of Vietnam.  

All findings and conclusions should be set forth in a legible report.

4.  Schedule the Veteran for a VA examination so as to determine the extent of any tinea cruris.  All tests and studies deemed necessary by the examiner shall be conducted.

The examiner should identify all skin pathology found to be present.  The examiner should conduct all indicated tests and studies and provide a current evaluation in a manner consistent with the rating provisions regarding skin disabilities.

All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


